Name: 88/259/EEC: Commission Decision of 25 March 1988 approving an integrated Mediterranean programme for the Abruzzo region (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  regions and regional policy;  economic conditions
 Date Published: 1988-04-28

 Avis juridique important|31988D025988/259/EEC: Commission Decision of 25 March 1988 approving an integrated Mediterranean programme for the Abruzzo region (Only the Italian text is authentic) Official Journal L 107 , 28/04/1988 P. 0041 - 0041*****COMMISSION DECISION of 25 March 1988 approving an integrated Mediterranean programme for the Abruzzo region (Only the Italian text is authentic) (88/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof, Whereas Italy has presented to the Commission an integrated Mediterranean programme (IMP) for the Abruzzo region; Whereas, in accordance with Article 7 of Regulation (EEC) No 2088/85, the Abruzzo IMP has been submitted in amended form to the Advisory Committee for Integrated Mediterranean Programmes, which has given a favourable opinion; Whereas the Abruzzo IMP, including its financial plan, may therefore be approved by the Commission; Whereas the Abruzzo IMP relates to the period from 1 January 1988 to 31 December 1992 inclusive; Whereas the Abruzzo IMP contains measures which constitute a specific programme of action eligible for assistance from the European Agricultural Guidance and Guarantee Fund Guidance Section, by virtue of the second paragraph of Article 12 (1) of Regulation (EEC) No 2088/85; Whereas, in order to ensure its effectiveness, the Abruzzo IMP will be carried out in successive phases and will be subject to later decisions when the conditions for the granting of Community contributions have been met; Whereas the expenditure on the measures constituting the Abruzzo IMP is estimated at 131 495 000 ECU for the period from 1 January 1988 to 31 December 1992; Whereas the Community contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 is estimated at 10 918 580 ECU, HAS ADOPTED THIS DECISION: Article 1 The Abruzzo IMP, in the version submitted to the Commission on 18 December 1986, as subsequently modified after examination by the Commission and following consultation of the Advisory Committee for Integrated Mediterranean programmes, is hereby approved. The estimates of total expenditure and the estimated contributions from each Community budgetary source are shown in the financial plan of the Abruzzo IMP. In so far as the measures are carried out in accordance with the Abruzzo IMP, within the limits of the overall expenditure estimates and in compliance with the rules and procedures relating to each source of Community financing, the Commission shall pay the Community contributions specified in the financial plan of the Abruzzo IMP. Article 2 The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed 10 918 580 ECU in respect of the expenditure to be incurred in the period from 1 January 1988 to 31 December 1992 on measures to be financed in the context of the Abruzzo IMP, estimated at 131 495 000 ECU. Article 3 Pursuant to Article 15 (2) of Regulation (EEC) No 2088/85, a first instalment from the special budget heading referred to in Article 11 (2) of that Regulation amounting to 2 806 190 ECU is hereby committed in accordance with the financial plan of the Abruzzo IMP. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 25 March 1988. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1.